Citation Nr: 0424907	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $3,408.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1943 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 decision of the Committee on 
Waivers and Compromises (COWC) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran subsequently perfected this appeal.

The veteran failed to report for his scheduled June 2001 
personal hearing before the COWC, as well as his scheduled 
August 2001 videoconference hearing before a member of the 
Board.

In January 2002, the Board remanded this case for additional 
development.  Pursuant to the remand, in April 2004, the RO 
issued a statement of the case (SOC) regarding the validity 
of the calculated debt.  The debt was determined to be 
correctly calculated.  The veteran did not submit a Form 9, 
and on review of the claims folder, the veteran has not 
perfected an appeal with regard to this issue.  Consequently, 
the issue regarding the creation/validity of the $3,408.00 
overpayment is not for consideration.

In August 2004, the Board granted the veteran's motion to 
advance his case on the docket.  


FINDINGS OF FACT

1.  The veteran, a long-time pension recipient, has been 
repeatedly advised of the need to timely report any changes 
in income to VA and that failure to accurately report changes 
in income may result in an overpayment of benefits.

2.  The preponderance of the evidence indicates that the 
veteran failed to accurately report his income for the year 
1997 with knowledge of the likely consequences and loss to 
the government.


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of improved disability pension 
benefits in the calculated amount of $3,408.00.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.660 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligation of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  See 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Notwithstanding, the Board notes that the February 
2001 SOC and the April 2004 supplemental statement of the 
case (SSOC) collectively notified the veteran of the laws and 
regulations pertinent to his claim and advised him of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for the decision.  The claims folder also 
contains various letters to the veteran requesting that he 
provide additional information regarding his income and 
evidence that his personal identification was fraudulently 
used.

By letter dated in March 2000, the RO notified the veteran 
that it was proposing to retroactively terminate his benefit 
payments from February 1, 1997 to February 1, 1998, because 
of information received indicating that his adjusted annual 
income exceeded the maximum allowable income.  

In June 2000, the veteran was contacted in reference to a 
request for a hearing.  When queried regarding his receipt of 
unreported income for the year 1997, the veteran indicated 
that he had received a portion of the cited income.  This 
conversation was memorialized in a written Report of Contact 
dated in June 2000.  Subsequently, the veteran's pension was 
terminated effective February 1, 1997, resulting in the 
overpayment in question.  The veteran was notified in July 
2000 that he owed the VA $3,408.00.  

In September 2000, the veteran requested a waiver of the 
overpayment.  He indicated that due to the decrease in his 
income, he has been in a financial hardship.  In October 
2000, the COWC determined that the veteran's request for 
waiver was precluded by a finding of bad faith.  In response, 
the veteran submitted a notice of disagreement indicating 
that he had new evidence that would prove there was no intent 
to seek an unfair advantage.  The RO issued a SOC in February 
2001 and the veteran subsequently perfected this appeal.  

In his VA Form 9, the veteran indicated that he was appealing 
these issues because they were not true.  He reported that 
his wallet and social security card were stolen and that he 
had no winnings at the dog track.  He indicated that he was 
aware that any changes in his income were to be reported to 
VA immediately.  However, he was not aware of any changes in 
his income in 1997 and since there was no extra income, he 
had nothing to report.  He indicated that if he had noticed 
before leaving the track that his wallet was missing, he 
would have reported it to the security officers, but he might 
have lost it getting out of the car with his friends and no 
one gave it back.  He did not realize his wallet was missing 
until he returned home.  His daughter helped him obtain 
duplicate identification.  He further indicated that he has 
been a long-time pension recipient and has done nothing in 
bad faith.  

In September 2003, the veteran submitted a VA Form 21-4138 
wherein he reiterated his arguments that he lost his wallet 
at the dog track and he stated that he was not in receipt of 
the monies or checks that were cashed using his 
identification.  The veteran indicated that he was including 
letters from friends who knew he lost his wallet, but on 
review of the claims folder, this information was not 
received.  

A VA pension recipient must notify VA of any material change 
or expected change in his or her income or other 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he or she will begin to receive additional income.  38 C.F.R. 
§ 3.660(a)(1) (2003).  

Recovery of overpayment of pension benefits shall be waived 
if there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.963(a) (2003).  However, waiver is precluded where there 
is a finding of fraud, misrepresentation, or bad faith.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b) 
(2003).

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2) (2003).  

The veteran has been in receipt of pension payments since 
approximately 1980 and the claims folder contains numerous 
letters advising the veteran of his obligation to report any 
changes in income to the VA.  On review, the veteran has been 
assessed with overpayments on previous occasions due to his 
alleged failure to accurately report his income.  The veteran 
responded to these terminations with arguments that the 
income should not be attributed to him because his wallet was 
stolen and subsequently that there was a case of mistaken 
identity.  

On review, the veteran has provided conflicting information 
and the Board questions his credibility.  The June 2000 
report of contact indicates that the veteran admitted to 
receiving additional income.  Subsequently, the veteran 
indicated that his wallet was stolen and income was obtained 
fraudulently in his name.  Thereafter, in September 2003, the 
veteran suggested that the only winning that he had was in 
1998.

The Board acknowledges the veteran's contentions regarding 
his stolen wallet.  The veteran, however, has offered no 
evidence to substantiate these claims.  While the veteran has 
submitted copies of his personal identification, there is no 
indication that the veteran filed a police report and he has 
submitted no evidence suggesting that his personal 
identification was being fraudulently used.  Further, the 
Board notes that in 1992, the veteran reported that his 
wallet was stolen in 1988.  The overpayment in question 
results from income reportedly received in 1997.  To the 
extent this argument applies to the creation of the debt, the 
Board notes that the RO has determined the debt was properly 
calculated and the veteran has not appealed this issue.  
Thus, the debt is presumed valid.  

The RO determined that the overpayment in question arose due 
to the veteran's failure to accurately report his income and 
that waiver was precluded by bad faith.  The Board finds that 
the veteran was clearly aware of the need to report any 
income changes to VA and that failure to accurately report 
income changes would likely result in an overpayment of 
benefits.  Given the circumstances of this case, the Board 
agrees that the veteran's conduct in this regard constitutes 
bad faith.  Accordingly, the law precludes waiver of the 
overpayment.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the calculated amount of $3,408.00 is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



